772 N.W.2d 424 (2009)
In re ESTATE OF Elma ZYLA, Deceased.
Peter S. Grapp, as Personal Representative of the Estate of Elma Zyla, Deceased, Plaintiff-Appellant,
v.
Laurie Hill-Ptashnik and Cynthia Bertolini, as Personal Representatives of the Estate of Clarence Hill, Deceased, Defendants/Third-Party-Plaintiffs-Appellees, and
Douglas S. Touma and Touma, Watson, Whaling, Coury & Castello, P.C., f/k/a Touma, Watson, Nicholson, Whaling, Fletcher & Degrow, Third-Party-Defendants.
Docket Nos. 139136, 139137. COA Nos. 281355, 281356.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the May 14, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are *425 not persuaded that the questions presented should be reviewed by this Court.